In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00092-CR
        ______________________________


     RONNY THOMAS TREVILION, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 196th Judicial District Court
                Hunt County, Texas
               Trial Court No. 27371




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Ronny Thomas Trevilion, appellant, has filed with this Court a motion to dismiss his

appeal. The motion is signed by Trevilion and by his counsel in compliance with Rule 42.2(a) of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2, we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       September 20, 2012
Date Decided:         September 21, 2012

Do Not Publish




                                               2